Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 07/22/2020 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is not clear support of what “medium” has been positively disclosed as.

The claimed invention appears to be “a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations…” is nonstatutory. Claim 19 is not limited to tangible embodiments. It is not clear support of what “medium” has been positive disclosed as. It can be reasonably interpreted that the machine-readable storage medium would include embodiments including propagation media, such as carrier waves, which fail to establish a statutory category of invention. Amending the specification as well as the claim to recite "a non-transitory machine-readable storage medium…" is believed to be sufficient to overcome this rejection. 

Claim 20 depend on claim 19. Therefore the rejection of claim 20 is the same as the rejections for claim 19.

Claim Rejections - 35 USC §103


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-6, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. PAT. 10,970,631, hereinafter “Sim”) in view of Zadeh et al. (U.S. PUB. 2018/0204111, hereinafter “Zadeh”).

Consider claim 1, Sim teaches a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a data feature extraction component that employs an adversarial autoencoder to identify and extract first training data features included in a training data set and first target data features included in a target data set (col. 18, lines 46-55); a data analysis component that determines a first degree of correspondence between the training data set and the target data set based on comparison of the first training data features and the first target data features (col. 13, lines 27-38). 
Sim does not explicitly show that a target data acceptability component that determines whether to proceed with application of a target neural network model to the target data set based on the first degree of correspondence, wherein the target neural network model was trained on the training data set.
In the same field of endeavor, Zadeh teaches a target data acceptability component that determines whether to proceed with application of a target neural network model to the target data set based on the first degree of correspondence, wherein the target neural network model was trained on the training data set (page 73 [1579])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, a target data acceptability component that determines whether to proceed with application of a target neural network model to the target data set based on the first degree of correspondence, wherein the target neural network model was trained on the training data set, as taught by Zadeh, in order to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep/detailed analysis/discovery, and the like.

Consider claim 2, Sim further teaches wherein the data analysis component defines a scope of the training data set based on the training data features and determines the first degree of correspondence based on whether the target data features are within the scope of the training data set (col 18, lines 29-45).

Consider claim 3, Sim further teaches wherein the first degree of correspondence indicates a predicted level of accuracy in results generated based on the application (col. 1, line 65 through col. 2, line 16).

Consider claim 4, Sim further teaches wherein the data analysis component determines the degree of correspondence using a statistical analysis method and a machine learning method (col. 13, lines 27-38).

Consider claim 5, Sim further teaches wherein the target data acceptability component determines whether to proceed with the application of the target neural network model to the target data set based on a first defined acceptability criterion for the first degree of correspondence (col. 21, lines 47-56).

Consider claim 6, Sim further teaches wherein based on a determination that first degree of correspondence fails to meet the first defined acceptability criterion, the target data acceptability component determines that the application of the target neural network model to the target data set will not generate results with an acceptable level of accuracy and classifies the target data set as inapplicable to the target neural network model (col. 21, lines 1-43).

Consider claim 14, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, Sim further teaches based on a determination that the first degree of correspondence fails to meet a threshold degree of correspondence, determining, by the system, that the application of the target neural network model to the target data set will not generate with an acceptable level of accuracy; and classifying, by the system, the target data set as inapplicable to the target neural network model (col. 21, lines 1-43).

Consider claim 19, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 19.

Allowable Subject Matter

6.	Claims 7-13, 17-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 7, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the computer executable components further comprise: a model application component that applies a subset of layers of the target neural network model to the training data set and the target data set based on a first determination that the first degree of correspondence meets the first defined acceptability criterion; and a model feature extraction component that extracts second training data features generated based on application of the subset of layers to the training data set and extracts second target data features generated based on application of the subset of layers to the target data set, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claim 5.

Claims 8-13 depend on claim 7, and further limitations of their respective independent claim 1 and dependent claim 5. Therefore the reason for allowance claim 8-13 are the same as the reason for allowance claim 7 set forth above.

Consider claim 17, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest based on a first determination that the first degree of correspondence meets a first threshold degree of correspondence, extracting, by the system, second training data features generated based on application of a subset of layers of the target neural network model to the training data set; and extracting, by the system, second target data features generated based on application of the subset of layers of the target neural network model to the target data set, in combination with other limitations, as specified in the independent claim 14.

Claim 18 depend on claim 17. Therefore the reason for allowance claim 18 is the same as the reason for allowance claim 17 set forth above.

Consider claim 20, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein based on a determination that the target data set is within the defined data scope of the training data set, the operations further comprise: extracting second training data features generated based on application of a subset of layers of the target neural network model to the training data set; extracting second target data features generated based on application of the subset of layers of the target neural network model to the target data set; determining whether the target data set is within a defined model scope of the target neural network model based on analysis of correspondences between the second training data features and the second target data features; and further determining whether the application of the target data set to the target neural network model will generate the results with the acceptable level of accuracy based on whether the target data set is within the defined scope of the target neural network model, in combination with other limitations, as specified in the independent claim 19.

Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649